NOT FOR PUBLICATION                         FILED
                           UNITED STATES COURT OF APPEALS                    AUG 4 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT



 JULIO CESAR VELASQUEZ HUANCA,                        No.     14-71562

             Petitioner,                              Agency No. A070-664-077

    v.
                                                      MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,


             Respondent.

                           On Petition for Review of an Order of the
                               Board of Immigration Appeals

                                  Submitted July 26, 2016**

Before:           SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Julio Cesar Velasquez Huanca, a native and citizen of Peru, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings, Ochoa v. Gonzales, 406 F.3d
1166, 1169 (9th Cir. 2005), abrogated on other grounds as recognized by Cordoba

v. Holder, 726 F.3d 1106 (9th Cir. 2013), and we deny the petition for review.

      Substantial evidence supports the agency’s finding that Velasquez Huanca

failed to establish a nexus between the harm he experienced from members of the

Shining Path and a protected ground. See Sinha v. Holder, 564 F.3d 1015, 1021

(9th Cir. 2009) (Under pre-REAL ID Act standards, a petitioner must show that his

persecutors “were motivated, at least in part, by a protected ground.”) (internal

quotation marks and alterations omitted); Ochoa, 406 F.3d at 1171-72 (concluding

that narco-traffickers targeted petitioner because he owed them money, not because

of his imputed political opinion). Substantial evidence also supports the agency’s

determination that Velasquez Huanca failed to demonstrate an objectively well-

founded fear of future persecution. See Nagoulko v. INS, 333 F.3d 1012, 1018

(9th Cir. 2003) (possibility of future persecution “too speculative”). Thus, his

asylum claim fails.

      Because Velasquez Huanca did not demonstrate eligibility for asylum, it

follows that he did not satisfy the more stringent standard for withholding of




                                          2                                      14-71562
removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                       3                                 14-71562